Order filed August 20, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00722-CV
                                  ____________

                         OLIVIA FLORES, Appellant

                                       V.

   SONIC AUTOMOTIVE OF TEXAS, L.P., D/B/A LONE STAR FORD,
                          Appellee


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-49073

                                  ORDER

      The clerk’s record was filed November 29, 2012. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain “Petitioner Sonic Automotive of Texas, L.P.
d/b/a Lone Star Ford’s Motion for Summary Judgment on Bill of Review,” filed on
or about October 12, 2011.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 3, 2013, containing “Petitioner Sonic Automotive of
Texas, L.P. d/b/a Lone Star Ford’s Motion for Summary Judgment on Bill of
Review,” filed on or about October 12, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM